EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Castro on 5/31/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A yoga mat preserver, comprising: a perimeter with dimensions substantially similar to a yoga mat; and a multilayered body having a thickness of less than 1/48th of an inch; wherein a first layer of the multilayered body comprises a lightweight monolithic layer of moisture absorbent material spanning an entire area within the perimeter; wherein a second layer of the multilayered body comprises a lightweight monolithic layer of moisture resistant material spanning the entire area within the perimeter; and wherein a combination of the lightweight monolithic layer of moisture absorbent material and the lightweight monolithic layer of moisture resistant material results in the multilayered body having lightweight properties, the lightweight properties  configured to facilitate a clinging of the yoga mat preserver onto the yoga mat via static electricity.

Claim 21 (Currently Amended) A yoga mat preserver, comprising: a perimeter with dimensions substantially similar to a yoga mat; and a multilayered body spanning an entire area within the perimeter; wherein a first layer of the multilayered body comprises a lightweight monolithic layer of moisture absorbent material; wherein a second layer of the multilayered body comprises a lightweight monolithic layer of moisture resistant material; and wherein the multilayered body has lightweight properties configured to facilitate a clinging of the yoga mat preserver onto the yoga mat via static electricity.

Notice of Allowability
	Claims 1-3, 5-6, 8-14, 16 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: In regards to independent claims 1 and 21 the prior art of Kramer (US 2017/0319896) discloses a yoga towel and mat with retaining elements that prevent movement of the yoga towel from slipping on a surface. Kramer does not teach, the lightweight properties that facilitate clinging of the preserver to the mat via static electricity. Additionally, Kramer in view of Taylor (US 2016/0332023) was used to teach that static electric properties that extend the entire perimeter as well as dimensions that may vary. However, Kramer in view of Taylor does not teach, disclose or render obvious the limitation from the instant invention stating that the “lightweight properties facilitate a clinging of the yoga mat preserver onto the yoga mat via static electricity”. As such, the addition of functional language specifically in the ability to utilize the yoga mat preserver and mat in a combination to produce static electricity via its lightweight properties is considered inventive and overcomes the prior art of Kramer in view of Taylor.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/31/2022